DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-6 and 13-16 in the reply filed on 08/06/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is a redundant of part of claim 1, see claim 1, last paragraph.
Claim 15, line 9, "layer the" should be changed to --layer and the--.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5, and 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 	Claim 3 depends on claim 1 and recites that "the insulating layer includes a second insulating layer formed on the conductors and a third insulating layer formed on the second insulating layer, and the reinforcement plate is formed between the second insulating layer and the third insulating layer", while claim 1 earlier recites that "the reinforcement plate is formed between the conductors and the insulating layer".
between the first insulating layer and the second insulating layer", while claim 1 earlier recites that "the reinforcement plate is formed between the conductors and the insulating layer".
 	Claims 5 and 14-16 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagne (2005/0252677).
Gagne discloses a flat cable comprising a plurality of conductors (12) arranged in parallel; an insulating layer formed, on first surfaces of the plurality of conductors and on second surfaces that are opposite surfaces of the first surfaces, along the plurality of conductors; an exposed portion where the first surfaces at end portions of the conductors are exposed to outside; and a reinforcement plate (24/26/28) formed on the second surfaces opposite to the exposed portion, wherein on the second surfaces opposite to the exposed portion, the reinforcement plate is directly formed on the conductors, and on the second surfaces opposite to the first surfaces that are in continuous with the exposed portion, the reinforcement plate is formed between the conductors and the insulating layer on the second surfaces (re claim 1).  Gagne also discloses that on the second surfaces opposite to the first surfaces that are in continuous with the exposed portion, the reinforcement plate is directly formed on the conductors (re claim 2); the reinforcement plate includes a spacer (24) at a position opposite to the exposed portion (re claim 4); the insulating layer includes a first insulating layer (16/20) that is provided in contact with the conductors on the first surface and includes a second insulating layer that is provided in contact with the conductors on the second surfaces and that is opposite to the first insulating layer, wherein the reinforcement plate is formed between the first insulating layer and the second insulating layer (re claim 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2017/0207002) in view of Maeda (6020559).
 	Kim et al. discloses a flat cable comprising a plurality of conductors (10) arranged in parallel; an insulating layer formed on first surfaces of the conductors and on second surfaces that are opposite to first surfaces, along the conductors (re claim 1).  Kim et al. also discloses that the insulating layer includes a second insulating layer (2) formed on the conductors and a third insulating layer (3) formed on the second insulating layer (re claim 3).
 	Kim et al. does not disclose the cable comprising an exposed portion where the first surfaces at end portions of the conductors are exposed to outside; and a 
 	Maeda discloses a flat cable comprising a first insulating layer (24), a second insulating layer (32), a plurality of conductors (20); an exposed portion where first surfaces at end portions of the conductors are exposed to outside (and coated with solder); and a reinforcement plate (46) formed on second surfaces opposite to the exposed portion, wherein the reinforcement plate is formed directly on the conductors and partially overlaps the second insulating layer.
 	It would have been obvious to one skilled in the art to modify the flat cable of Kim et al. to have the exposed portion and the reinforcement plate as taught by Maeda (i.e., partially remove top/first and bottom/second insulating layers 2 of Kim to expose the conductors and provide the reinforcement plate directly on the conductors and partially overlapping the second insulating layer) to provide the cable with a termination portion with a reinforcement therein.  
 	It is noted that in the modified cable of Kim et al., the reinforcement plate is formed between the second insulating layer and the third insulating layer (re claim 3); in a cross-section along the longitudinal direction of the conductors, the third insulating layer covers an entire surface that is an opposite surface of a surface of the reinforcement plate facing the conductors (re claim 5); the insulating layer .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gagne in view of Matsushita et al. (JP 2011-198687).
 	Gagne discloses the invention substantially as claimed except for a shield layer that covers the insulating layer.  Matsushita et al. discloses a flat cable comprising a shield layer (15) covering an insulating layer (14).  It would have been obvious to one skilled in the art to provide the cable of Gagne with a shield layer as taught by Matsushita et al. to provide the cable with an electrical shielding means.

Allowable Subject Matter
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b),(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847